UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6792


SIM CHESTNUT,

                Plaintiff - Appellant,

          v.

ANGELA R. BROWN; JON OZMINT, Director of SCDC; GREGORY
KNOWLIN, Warden Turbeville Correctional Institute; RICHARD
COCHRAN,    Associate   Warden   Turbeville    Correctional
Institution,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. R. Bryan Harwell, District Judge.
(9:09-cv-01418-RBH)


Submitted:   August 26, 2010                 Decided:   September 3, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sim Chestnut, Appellant Pro Se. John Betts McCutcheon, Jr.,
Lisa Arlene Thomas, THOMPSON & HENRY, PA, Conway, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sim     Chestnut     appeals    the   district     court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his     42   U.S.C.   § 1983   (2006)     complaint.       We   have

reviewed the record and find no reversible error.                  Accordingly,

we   affirm     for     the    reasons   stated     by   the   district      court.

Chestnut v. Brown, No. 9:09-cv-01418-RBH (D.S.C. May 25, 2010).

We   dispense       with    oral   argument   because    the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2